DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Claims 4-6 will be examined in this action. The examiner is considering claims 1-3 cancelled. Further responses by the applicant should include claims 1-3 as cancelled on the amended claim set in order to be considered complete and compliant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pocket” in line 8. There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 are also rejected by virtue of dependence on claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.


Claims 4-6, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180152037 A1), in view of Brown (US 20100231161 A1).
	Regarding Claim 4, Yu teaches a personal case (100) comprising a shell (110) including first (110) and second container portions (120 in Modified Figure 8 below) and a case closure (130 in Modified Figure 8 below) joining the first (110) and second container (120 in Modified Figure 4 below) portions to define the case (100), the first container portion (110) including an elongate hole (451) therethrough; a flexible sheet (450) attached to the first container portion (111 within 110) over the elongate hole (451, wherein the bag mouth as taught by Yu is being considered an elongate hole), the flexible sheet (450) including an elongate slit (451, wherein the zipper connection is being considered an elongate slit), the flexible sheet (450)  with the elongate slit (451) being flexible enough to bend out of the way for access  (wherein pocket 450 is designed to receive the portable power pack 600) through the elongate hole in the shell to the pocket (450); a slit closure (451) for the elongate slit (451) of the flexible sheet (450); a pocket (450) fixed within the case (100) accessible through the elongate slit (451); a charging cable (300) including a charging port (200) fixed to the shell (110) and accessible outwardly of the case (100) and a plug (400) in the pocket (450); and a power bank (600) electrically engageable (through cable 300) with the plug (400) of the charging cable (600) and placeable in the pocket (450) through the elongate slit (451) of the flexible sheet (450). (Figs. 1-8; [0052], [0054], [0059], [0061] – [0062])

	Yu does not explicitly teach that the case shell is comprised of a stiff material.
	Wherein Yu teaches a stiff section (500) for mounting the a USB port (200). (Wherein “support base (500) is preferably made of plastic cement or plastic”). (Figs. 1-2, 5-7; [0058], 
	Brown further teaches a personal case (200) comprised of a stiff material (wherein Brown teaches “the apparatus is sufficiently rigid overall to support the weight of the electrical circuitry, electronic devices stored within, charging equipment for charging the devices and/or other material”). (Figs. 1-2, 5-7; [0058] – [0059])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Yu, and provide for the case to be comprised of a stiff material as taught by Brown. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for shell of the personal case to be comprised of a stiff material, in order provide the user with a stiff section for mounting, thus improving the ease at which the user may plug into a USB port.


    PNG
    media_image1.png
    568
    517
    media_image1.png
    Greyscale







	
Regarding Claim 5, Yu further teaches a slit closure (452) for the elongate slit (451) of the flexible sheet (450), the slit closure (451) including a zipper (452) spanning the elongate slit (451). (Fig. 8; [0062])

	Regarding Claim 6, Yu, modified above, teaches all of the elements of the invention described in claim 4 above except; the closure including a magnetic coupling across the elongate slit.
	Brown further teaches a personal case (200) wherein the closure (204) includes a magnetic coupling (wherein Brown teaches the closure may be magnetic) across the elongate slit (ES in Modified Figure 2 below). (Fig. 2, [0038])

    PNG
    media_image2.png
    484
    351
    media_image2.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Yu, modified above, and substitute a zipper closure for a magnetic coupling as taught by Brown. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the zipper as taught by Yu for the magnetic coupling as taught by Brown, in order to facilitate easier access to the battery for the user when opening the elongated slit. 





In an alternative rejection, and to the extent it may be argued that Yu does not teach both an elongate hole therethrough and an elongate slit:
	Claims 4-6, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180152037 A1), in view of Brown (US 20100231161 A1), and further in view of Warney (US 20180198295 A1).
	Regarding Claim 4, Yu teaches a personal case (100) comprising a shell (110) including first (110) and second container portions (120 in Modified Figure 8 above) and a case closure (130 in Modified Figure 8 above) joining the first (110) and second container (120 in Modified Figure 4 above) portions to define the case (100), the first container portion (110) including an elongate hole (451); a flexible sheet (450) attached to the first container portion (111 within 110) over the elongate hole (451), the flexible sheet (450) including an elongate slit (451), the flexible sheet (450)  with the elongate slit (451) being flexible enough to bend out of the way for access  (wherein pocket 450 is designed to receive the portable power pack 600) through the elongate hole in the shell to the pocket (450); a slit closure (451) for the elongate slit (451) of the flexible sheet (450); a pocket (450) fixed within the case (100) accessible through the elongate slit (451); a charging cable (300) including a charging port (200) fixed to the shell (110) and accessible outwardly of the case (100) and a plug (400) in the pocket (450); and a power bank (600) electrically engageable (through cable 300) with the plug (400) of the charging cable (600) and placeable in the pocket (450) through the elongate slit (451) of the flexible sheet (450). (Figs. 1-8; [0052], [0054], [0059], [0061] – [0062])

	Yu does not explicitly teach that the case shell is comprised of a stiff material, or an elongate hole therethrough.
	Wherein Yu teaches a stiff section (500) for mounting the a USB port (200). (Wherein “support base (500) is preferably made of plastic cement or plastic”). (Figs. 1-2, 5-7; [0058], 
	Brown further teaches a personal case (200) comprised of a stiff material (wherein Brown teaches “the apparatus is sufficiently rigid overall to support the weight of the electrical circuitry, electronic devices stored within, charging equipment for charging the devices and/or other material”). (Figs. 1-2, 5-7; [0058] – [0059])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Yu, and provide for the case to be comprised of a stiff material as taught by Brown. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for shell of the personal case to be comprised of a stiff material, in order provide the user with a stiff section for mounting, thus improving the ease at which the user may plug into a USB port.

	Warney further teaches an upper enclosure (90) comprising an elongate hole therethrough (98 in Modified Figure 4 below) covered by a flexible sheet (30), an elongate slit (35 in Modified Figure 4 below, and wherein Warney further teaches using a zipper for an access panel), wherein the flexible sheet is flexible enough (wherein access panel 30 is seen being flipped open in Figure 4) to bend out of the way for access to the elongate hole (98 in Modified Figure 4 below). (Fig. 4; [0019])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Yu, modified above, and substitute the interior compartment pocket enclosure for an upper enclosure comprising an elongate hole and an elongate slit as taught by Warney. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the enclosure of Yu for an upper enclosure as taught by Warney, while maintaining the conceptual integrity of utilizing a dedicated pocket enclosure with a USB port and a cable to an additional USB port on an exterior of the shell as taught by Yu, in order to facilitate easier access to the battery for the user should they wish to add, replace or remove it. 

    PNG
    media_image3.png
    503
    576
    media_image3.png
    Greyscale

	Regarding Claim 5, Yu further teaches a slit closure (452) for the elongate slit (451) of the flexible sheet (450), the slit closure (451) including a zipper (452) spanning the elongate slit (451). (Fig. 8; [0062])

	Regarding Claim 6, Yu, modified above, teaches all of the elements of the invention described in claim 4 above except; the closure including a magnetic coupling across the elongate slit.
	Brown further teaches a personal case (200) wherein the closure (204) includes a magnetic coupling (wherein Brown teaches the closure may be magnetic) across the elongate slit (ES in Modified Figure 2 below). (Fig. 2, [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Yu, modified above, and substitute a zipper closure for a magnetic coupling as taught by Brown. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the zipper as taught by Yu for the magnetic coupling as taught by Brown, in order to facilitate easier access to the battery for the user when opening the elongated slit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhijian (US 20160141904A1),  teaches a suitcase featuring an elongate slit and an exterior charging apparatus with a charging cable extending from an interior pocket of the suitcase.
Seiders et al. (US 20170210542 A1), teaches a personal case with a flexible sheet attached to the stiff shell section across the elongate hole, the flexible sheet including an elongate slit and a closure for the elongate slit.
Ashley et al. (US 20150326044 A1), teaches a bag with power interface for mobile consumer electronics and an exterior accessible USB port connected to an interior mounted batter.
Curescu et al (US 10103566 B2), teaches a suitcase integrated charging and powering device.
Ferber et al. (US 8593108 B2), teaches a personal case with a charging system.
Cross (US 9966771 B2), teaches a personal case with a power bank system.
Watson (US 10074999 B2), teaches a portable charging system.
Bolden et al. (US 20170302099 A1), teaches a bag with a wireless charging apparatus.
Edwards (US 8884583 B2), teaches an accessory or fashion item that charges various electronic devices.
Pickens et al. (US 20150318716 A1), teaches an adaptive battery pack to universal serial bus powered devices.
Giunti et al. (US 20150070880 A1), teaches a bag equipped with a lighting and power system.
Hayes et al. (US 20140041772 A1), teaches a digital display purse.
Marmaropoulos et al. (US 7422476 B2), teaches luggage for cooperating with various portable devices.
Cross (US 9144281 B2), teaches a bag with built-in receptacle device.
Rome et al. (US 7851932 B2), teaches a backpack based system for human electricity generation and use when off the electric grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733